Citation Nr: 0739444	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
status post right nephrectomy


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1972.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  The veteran disagreed with and only appealed the 
aforementioned issue to BVA, and the case was referred to the 
Board for appellate review. 

In his substantive appeal to the Board, received in November 
2005, the veteran requested a hearing before a Decision 
Review Officer (DRO).  A hearing was held in July 2006 by 
means of video conferencing equipment with the appellant at 
the VA Medical Center in Elsmere, Delaware, before a DRO at 
the VA Regional Office in Philadelphia, Pennsylvania.  A 
transcript of the hearing testimony is in the claims file.

A hearing was held in September 2007, before the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have renal 
cell carcinoma that is causally or etiologically related to 
his military service, including herbicide exposure.



CONCLUSION OF LAW

Renal cell carcinoma was not incurred in active service and 
is not due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1116, 1154 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the RO did not adequately meet the timing 
requirement to provide full notice to the veteran before the 
initial decision his claim in March 2004.  See also Dingess, 
19 Vet. App. at 489 (holding that the timing requirement 
enunciated in Pelegrini applies equally to the initial-
disability-rating and effective-date elements of a service-
connection claim).  However, the Board finds that VA cured 
any defect in the content of the initial April 2003 and 
October 2003 notice letters by the subsequent September 2006 
and November 2006 notice letters that were issued prior to 
certification of the appeal to the Board.  Normally, VA can 
cure a failure to afford statutory notice to a claimant prior 
to the initial rating decision by issuing a notification 
letter after decision and readjudicating the claim and 
notifying the claimant of such readjudication in the 
statement of the case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006).  However, the Board also notes 
that the veteran did not submit any additional evidence after 
receiving September 2006 notice letter.  Therefore, the Board 
finds that the veteran has waived readjudication and no 
prejudice to the veteran will result in proceeding with the 
issuance of a final decision.  Prickett, 20 Vet. App. at 377 
n.2 (2006) (Failure to submit additional evidence following 
proper notification may constitute a waiver of 
readjudication).  See also Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007) (Finding that requiring readjudication after 
the appellant had no further evidence to submit would result 
in an unnecessary burden with no benefit flowing to the 
veteran.)

Alternatively, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the Board 
concludes below that the veteran is not entitled to service 
connection for renal cell carcinoma.  Any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Thus, any defects in the timing 
of the notice did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson,  487 F.3d 881, 889 (Fed. 
Cir. 2007).  See also Dingess, 19 Vet. App. at 493.

The requirements with respect to the content of the notice 
were met in this case.  The RO informed the veteran about the 
information and evidence that is necessary to substantiate 
his claim for service connection for renal cell carcinoma.  
Specifically, the February 2003 letter stated that in order 
to establish service connection, the RO needed evidence 
showing that he had a presumptive condition that that was 
diagnosed generally within one year after the veteran left 
military service.  The veteran was notified that he could 
also establish service connection by showing an injury, 
disease, or event in service, a current disability, and 
evidence that there was a relationship between the two.  

The September 2006 and November 2006 notice letters also 
informed the veteran that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition  The letter also explained how effective dates 
were determined.

The RO notified the veteran in the April 2003 notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2003 notice letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
would obtain records from any Federal department or agency 
that was pertinent to the claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letters also 
included the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
October 2003 notice letter informed the veteran that it was 
his responsibility to ensure that VA receives all requested 
records that were not in the possession of a Federal 
department or agency.  

The letter informed the veteran that he could submit evidence 
pertaining to his claim and provided him with specific 
examples of types of relevant evidence.  The letter thus 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
See 38 C.F.R. § 3.159(b)(1) (2007).

The duty to assist the veteran has also been satisfied in 
this case.  The Board acknowledges that the veteran has not 
had VA examinations specifically for his claim 
for entitlement to service connection for renal cell 
carcinoma, status post right nephrectomy.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claim because there is no evidence of 
an in-service injury, disease, or event besides the veteran's 
own statements.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected that he suffered an event, injury 
or disease in service that may be associated with his 
symptoms).

Further, no competent evidence has been submitted to indicate 
that renal cell carcinoma is associated with an established 
event, injury, or disease in service or during the 
presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i) 
(2007); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The veteran's service medical records, private medical 
records, and statements from the veteran are in the claims 
file and were reviewed by both the RO and the Board in 
connection with his claims.  VA has further assisted the 
veteran throughout the course of this appeal by providing him 
with a SOC which informed him of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(i) (2007).  Agent Orange is generally 
considered an herbicide agent and will be so considered in 
this decision.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2007).  Section 3.307(d)(6) provides that the 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(d)(6)(i) (2007).  Section 3.307(d)(6) also 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii) 
(2007).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2007) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) (2007), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) (2007) shall have 
become manifest to a degree of 10 percent or more any time 
after service, except that chloracne and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a regulatory established 
presumption is not the sole method for showing causation in 
establishing entitlement to service connection for a 
disability due to herbicide exposure.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for renal cell 
carcinoma, status post right nephrectomy.  The Board does 
observe that the veteran served in the Republic of Vietnam 
during the Vietnam era, and as such, he is presumed to have 
been exposed during such service to certain herbicide agents, 
including Agent Orange.  However, an April 2002 private 
surgical pathology report diagnosed the veteran's disorder as 
renal cell carcinoma.  As this disorder is not on the list of 
disorders that are entitled to presumptive service 
connection, the veteran does not have a diagnosed disease 
that is entitled to service connection due to herbicide 
exposure on a presumptive basis.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  

As noted above, regulations also provide that service 
connection may be granted on a direct basis for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007); see also 
Combee, 34 F.3d at 1039.  

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for renal 
cell carcinoma, status post right nephrectomy on a direct 
basis.  The veteran must demonstrate that the current 
disorder results from an injury or disease in service.  See 
38 C.F.R. § 3.303(b) (2007).  However, the veteran has not 
presented any medical evidence that his current disorder is 
due to his contact with Agent Orange.  To the contrary, the 
claims file contains a April 2004 letter from a private 
doctor from Mid South Urology which indicated that he was 
unaware of any documental evidence to suggest that Agent 
Orange exposure leads to the development of renal cell 
carcinoma.  

The veteran has submitted evidence from Pathology Group of 
Midsouth, private medical records from Dr. M.P., private 
medical records from Dr. R.S., and medical records from 
Baptist East Hospital that all indicate that the veteran was 
diagnosed and treated for renal cell carcinoma.  However, 
these records did not indicate the etiology of the diagnosed 
carcinoma.  Private medical records from Dr. M.G., Dr. D.F., 
and St. Francis Hospital were not relevant to the claim.  The 
veteran submitted an article concerning how fluids in 
hydraulic systems used by the Navy can cause cancer.  
However, this article alone is not enough to establish the 
necessary etiology of the veteran's renal cell carcinoma.

The only evidence contained in the claims file showing 
otherwise is the veteran's statements in May 2003, August 
2003, July 2006, his DRO hearing in July 2006 and his hearing 
before the Board in September 2007.  The veteran has 
repeatedly  asserted that his current disorder is related to 
service.  The Board notes that the veteran's statements are 
competent only so long as it remains centered upon matters 
within the knowledge and personal observation of the veteran.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran has 
not been shown to be a medical professional competent to 
render an opinion on matters of medical etiology.  Therefore, 
his testimony that addresses the issue of medical causation 
of his current disorder is not competent.  See id.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a review of the evidence in the claims file, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim for service connection for 
renal cell carcinoma, status post right nephrectomy.  As a 
result, the Board concludes that, as the veteran has not 
shown, upon a preponderance of the evidence, that he 
currently suffers from renal cell carcinoma, status post 
right nephrectomy, which had its inception during, was 
aggravated by, or has been chronic since his active service, 
a granting of service connection for renal cell carcinoma, 
status post right nephrectomy is not warranted.

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b) (West 2002). Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule does not apply to 
this case.  
	

ORDER

Service connection for renal cell carcinoma, status post 
right nephrectomy is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


